Matter of Attorneys In Violation of Judiciary Law § 468-a (2017 NY Slip Op 06834)





Matter of Attorneys In Violation of Judiciary Law § 468-a


2017 NY Slip Op 06834


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 26, 2017.)


&em;

[*1]MATTER OF ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1, RESPONDENTS. ATTORNEY GRIEVANCE COMMITTEES FOR THE FOURTH JUDICIAL DEPARTMENT, PETITIONER.

MEMORANDUM AND ORDER
Order entered suspending respondent Jane Driscoll Kelsey until further order of the Court.